ACCEPTED
                                                                     03-15-00420-CR
                                                                             7381776
                                                          THIRD COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                               10/14/2015 6:23:27 PM
                                                                   JEFFREY D. KYLE
                                                                              CLERK
                  NO. 03-15-00420-CR

                                              FILED IN
                                       3rd COURT OF APPEALS
                                            AUSTIN, TEXAS
               IN THE COURT OF APPEALS
                                       10/14/2015 6:23:27 PM
                     FOR THE
                                           JEFFREY D. KYLE
       THIRD   SUPREME JUDICIAL DISTRICT        Clerk
                  AT AUSTIN, TEXAS



             KARRA TRICHELE ALLEN,
                    Appellant

                           vs.

                THE STATE OF TEXAS,
                      Appellee


       Appeal from the 33rd Judicial District Court
                    Cause No. 42765
                 Burnet County, Texas
     The Honorable J. Allan Garrett, Judge Presiding


APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME


                                 Gary E. Prust
                                 State Bar No. 24056166
                                 1607 Nueces Street
                                 Austin, Texas 78701
                                 (512) 469-0092
                                 Fax: (512) 469-9102
                                 gary@prustlaw.com

                                 ATTORNEY FOR APPELLANT
                   ORAL ARGUMENT IS NOT REQUESTED


        APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
                         TO FILE BRIEF

       Appellant, Karra Trichelle Allen, file this, her “First Motion for Extension of

Time to File Brief,” and in support thereof shows as follows.

                                          I.

1.     Appellant's Motion is brought pursuant to TEX.R.APP.P 10.5(b).

2.     Appellant has not requested previously an extension of time within which to

file her brief.

3.     Appellant's brief is due on October 15, 2015.

4.     Appellant's attorney had a very busy trial schedule during the months of

September and October 2015. In addition, the reporter’s record in this cause is

substantial, consisting of 18 volumes of transcribed hearings and an additional 3

volumes of exhibits.

5.     In order to address the issues raised in the present appeal thoroughly,

Appellant's attorney will require more time to complete his brief. Appellant’s

attorney will require until December 15, 2015 to complete his brief.

6.     Accordingly, Appellant requests that this Court allow her until December

15, 2015 to file his brief.

                                          2
    Respectfully submitted,




    Gary E. Prust
    SBN 24056166
    1607 Nueces Street
    Austin, Texas 78701
    (512) 469-0092
    Fax: (512) 469-9102
    gary@prustlaw.com
    Attorney for Appellant




3
                          CERTIFICATE OF SERVICE

       In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure,
the undersigned attorney certifies that a true and correct copy of the foregoing
Motion was served upon Mr. Gary Bunyard, assistant district attorney, via
electronic transmission through efile.txcourts.gov accordance Rule 9.5(b) of the
Texas Rules of Appellate Procedure on this the 14th day of October, 2015.




                                             Gary E. Prust

                       CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. PROC. 9.4(i)(3), I hereby certify this brief contains
151 words. This is a computer-generated document created in Microsoft Word,
using 14-point typeface. In making this this certificate, I rely on the word count
provided by the software use to prepare the document.




                                             Gary E. Prust

                       CERTIFICATE OF CONFERENCE

      This is to confirm I conferred with Mr. Gary Bunyard regarding this motion
and he expressed no opposition.




                                             Gary E. Prust



                                         4